Citation Nr: 1226320	
Decision Date: 07/31/12    Archive Date: 08/03/12

DOCKET NO.  08-33 730A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether new and material evidence has been received to reopen service connection for a right ankle disorder, claimed as residual of a right ankle sprain.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran (Appellant)


ATTORNEY FOR THE BOARD

T. Sherrard, Associate Counsel

INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from January 1982 to April 1984.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction over the Veteran's claims file was subsequently transferred to the Houston, Texas, RO.

The Veteran provided testimony at a May 2012 Travel Board hearing before the undersigned Veterans Law Judge at the San Antonio VA office.  A transcript is associated with the claims folder.

The issue of entitlement to service connection for a right ankle disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.


FINDINGS OF FACT

1.  A June 1984 rating decision denied service connection for a foot disorder.

2.  The evidence associated with the claims file subsequent to the June 1984 rating decision that was not previously submitted for consideration relates to an unestablished fact necessary to establish the claim, is not redundant, and raises a reasonable possibility of substantiating the claim for service connection for a right ankle disorder.


CONCLUSIONS OF LAW

1.  The June 1984 rating decision, which denied service connection for a foot disorder, became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 
38 C.F.R. §§ 20.302, 20.1103 (2011).

2.  The evidence received subsequent to the June 1984 rating decision is new and material, and service connection for a right ankle disorder is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Given that the Board is reopening service connection herein and remanding the issue of entitlement to service connection for further development, no conceivable prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Reopening Service Connection for a Right Ankle Disorder
 
In April 1984, the Veteran claimed service connection for a foot disorder.  This claim was denied in a June 1984 rating decision, which found the evidence of record was insufficient to grant service connection, as the Veteran failed to report for a VA examination (and, impliedly, that there was no evidence of a current disability).  The Veteran did not file a timely appeal.  Consequently, the June 1984 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

In June 2007, the Veteran filed a request to reopen service connection for a right ankle disorder.  The claim for service connection was again denied in the January 2008 rating decision that is the subject of this appeal.  Based on the procedural history outlined above, the issue for consideration with respect to the Veteran's claim is whether new and material evidence has been received to reopen the claim.  

In the January 2008 rating decision on appeal, the RO found that new and material evidence had been received and reopened the claim, but that there was no nexus between any current ankle disorder and the ankle injury documented during active service, so denied the claim on the merits.  Notwithstanding the fact that the RO reopened the claim, the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4, (1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  

"New" evidence is defined as evidence not previously received by agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been received, the claim must be reopened.  The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (eliminating the previous requirement of a well-grounded claim).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki,
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly received evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  The evidence received to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In this case, the evidence of record at the time of the last final June 1984 rating decision denying the Veteran's claim for service connection for a foot disorder was found to be insufficient to grant service connection because of no current disability.  It is unclear whether the RO even had copies of the Veteran's service treatment records at that time.  Assuming the service treatment records were part of the record, they showed complaints of right ankle pain in March 1982.  It was noted that the Veteran had suffered a (pre-service) injury to the right foot three years prior when a bowling ball landed on it.  The diagnosis in March 1982 was a painful bony prominence over the lateral malleolus.  An X-ray study was within normal limits.  

In April 1982 during service, it was noted that the Veteran stepped into a hole and sprained the right ankle.  A repeat X-ray study was again normal.  The Veteran continued to seek treatment for right ankle pain in service in May 1982.  A February 1984 service treatment note indicates a history of bilateral ankle pain for one year, but there is no other indication of further treatment or complaints of right ankle pain thereafter.  The Veteran separated from service in April 1984. 

Based on the above evidence, the claim for service connection for a foot disorder was denied.  Specifically, the RO in June 1984 determined that there insufficient evidence upon which to grant service connection, and, impliedly, no evidence of a current disability, as the Veteran failed to report for a scheduled VA examination.     

Evidence added to the record since the time of the last final denial in June 1984 includes VA and private treatment records, VA examination reports, and the Veteran's statements, including his testimony at the May 2012 personal hearing before the Board.  VA treatment records from 2007 showed a current diagnosis of lymphedema of the right leg, and a December 2008 X-ray study showed osteophytosis and mild soft tissue swelling along the right medial malleolus.        

The evidence added to the record since the previous June 1984 denial constitutes new and material evidence.  It addresses the existence of a current right ankle disorder, which is an unestablished fact necessary to substantiate the claim.  Further, the additional evidence is not redundant, as there have been no previous records demonstrating a current disability.  Finally, the additional evidence raises a reasonable possibility of substantiating the claim for service connection for a right ankle disorder.  For these reasons, the Board finds that the new and material evidence criteria under 38 C.F.R. § 3.156(a) have been satisfied to reopen service connection for a right ankle disorder.  The Board will address the underlying issue of entitlement to service connection for a right ankle disorder in the REMAND portion of this decision.

ORDER

New and material evidence having been received, service connection for a right ankle disorder is reopened and, to this extent only, the appeal is granted.


REMAND

The Board finds that, under the facts and circumstances of this case, VA's duty to assist includes affording the Veteran a VA examination with regard to his claim for service connection for a right ankle disorder.  

VA will provide a medical examination which includes a review of the evidence of record if VA determines it is necessary to decide the claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  An examination is deemed "necessary" if the evidence of record (lay or medical) includes competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's active military, naval, or air service; but does not contain sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. §5103A(d)(2) (2011).  

In this case, the Veteran's service treatment records show that he was diagnosed with a painful bony prominence on the right lateral malleolus in March 1982, when it was also noted that he had injured his foot three years prior (prior to enlistment) when a bowling ball fell on his foot.  Although the Veteran testified at the May 2012 Board hearing that he did not recall this pre-service foot injury, it is apparent that the doctors determined that he had a painful bony prominence on the right ankle that existed prior to service, regardless of whether it was related to or caused by the bowling ball incident.  

The Veteran's current X-ray studies show osteophytosis of the right malleolus, near the same location of the bony prominence noted in service.  A December 2007 VA examination report indicates that the current lymphedema of the right leg is not related to the in-service right ankle sprain, and that there were no chronic residuals of the in-service right ankle sprain documented in April 1982.  In addition, the February 2012 VA examiner opined that there were no residuals of the right ankle sprain that occurred during active service.  However, neither examiner provided an opinion as to whether the Veteran had a right ankle disorder that pre-existed service enlistment (due either to the bowling ball incident or the bony prominence on the malleolus), and if so, whether it was aggravated by (permanently worsened in severity by) active service.     

Accordingly, the issue of service connection for a right ankle disorder is REMANDED for the following action:

1.  Schedule the Veteran for a VA orthopedic examination to assist in determining the causation or etiology of his current right ankle disorder(s).  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished, and a complete rationale for any opinion expressed should be provided.  The relevant documents in the claims file should be made available to the examiner for review of the history in conjunction with the examination, and the examination report should reflect that such review was accomplished.  

a.  The examiner should first identify any and all current right ankle disorders.   

b.  Next, the examiner should offer the following opinion:  Is there clear and unmistakable evidence (i.e., obvious and manifest, which is a very high likelihood, much greater than a 50-50 degree of probability) that the Veteran had a right ankle disorder which pre-existed his entrance into military service in 1982?  If so, what was the nature of such disability?  

In answering this question, the examiner should specifically address the documentation of a history of a bowling ball falling on the Veteran's foot prior to service, as well as the March 1982 diagnosis of a bony prominence on the right lateral malleolus that existed prior to service.    

c.  If it is the examiner's opinion that there was a right ankle disorder which pre-existed the Veteran's entrance into military service, the examiner should offer the following opinion:  Is there clear and unmistakable evidence (as above, obvious and manifest) that the preexisting right ankle disorder was not aggravated during service?  If there was in-service aggravation, what was the pre-existing baseline level of the disability prior to such aggravation?  

In answering these questions, the examiner should specifically comment on the documentation of a painful bony prominence on the right ankle in March 1982, the right ankle sprain in April 1982, and the December 2008 X-ray study of the right ankle showing osteophytosis of the medial malleolus.
      
Note:  The term "aggravated" in this context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

d.  If it is the examiner's opinion that the Veteran's right ankle disorder did not pre-exist service, the examiner should offer the following opinion:  Is it at least as likely as not (i.e., to at least a 50/50 degree of probability) that the Veteran's currently diagnosed right ankle disorder was incurred during or caused by active service?  

Again, the examiner should comment on the documentation of right ankle pain in March 1982 and the right ankle sprain in April 1982.
      
Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

e.  If the opinion and/or supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report, and explain why this is so.  In this regard, if the examiner concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the examiner should state whether the inability to provide a definitive opinion is due to a need for further information (with such needed information identified) or because the limits of medical knowledge have been exhausted regarding the etiology of the Veteran's claimed ankle disorder.

2.  When the development requested has been completed, the case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


